DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
Claim 21 recites “a subset of plurality of attached panel”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify which panels are considered to be a subset of this specific limitation.
Claim 25 recites “ a subset of each of the first plurality of attached panels and the second plurality of attached panels”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify which panels are considered to be a subset that makes up the first and second plurality of attached panels in this specific limitation.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because of the following informalities: 
Page 7 recites “degrees of freedom (e.g. horizontal traversal, and axial rotation)” should read “degrees of freedom (e.g. horizontal transversal, and axial rotation).
Page 14 recites “one traversal degree of freedom” should read “one transversal degree of freedom”.
Page 15 recites “one traversal degree of freedom” should read “one transversal degree of freedom”.
Claim 21 and 25 recites subset of plurality of attached panels. However, no reference number associated with such structure was found in the written description. 
Appropriate correction is required.

Claim Objections
Claim 1-12, 16-20 objected to because of the following informalities: 
Claim 1 recites “one traversal degree of freedom” should read “one transversal degree of freedom”. All the dependent claims inherit the same issue. 
Claim 11 recites “one traversal degree of freedom” should read “one transversal degree of freedom”. All the dependent claims inherit the same issue.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 25, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “a subset of each of the first plurality of attached panels and the second plurality of attached panels”. However, claim 21 also discloses a subset of plurality of attached panels. It is not clear if the subsets of panels are the same as the subsets of claim 21. Claim 25 is constructed in a way that implies that the subsets are different than the subsets of claim 21. For the purpose of Examination, it will be assumed that the subsets are the same as supported by the drawings. Further correction and or clarification is required.
Claim 28 recites the limitation "the first subset" in line 2. However, no “first subset” is disclosed in any of the claims upon which claim 28 depends on and therefore, it is concluded that, there is insufficient antecedent basis for this limitation in the claim. Further correction and or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-24, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 20170320689).
Regarding claim 21, Ellis discloses, A cable dispenser (Fig. 1) , comprising: a frame comprising a plurality of attached panels (18, 20, 22, and 24) , a subset of the plurality of attached panels (18, 22) each comprising a hole having a first diameter (opening 40 has a diameter)  ; and a core having an outer diameter approximately equal to the first diameter (Fig. 11, 144 appears to have a diameter approximately equal to the diameter of the opening) , the core positioned through the holes of at least two panels of the subset of the plurality of attached panels (Fig. 11; Para 37, “The dual tensioners 144 can extend through the central circular openings 40 of the box 12 and can be visible in or out of the box 12.”) .
Regarding claim 22, Ellis discloses, the frame is formed of a single material (Para 21, “The blank 16 can be made from fiberboard (e.g., cardboard) or the like.”)

Regarding claim 23, Ellis discloses, the frame comprises a first panel (18) having a first hole (40) , a second panel (20) attached to the first panel, and a third panel (22) attached to the second panel having a second hole (40).

Regarding claim 24, Ellis discloses, the core has one rotational degree of freedom when positioned within the holes of the at least two panels of the subset of the plurality of attached panels (Fig. 11, the core/spool would be rotating about the X-axis).

.
Claim(s) 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 6896424).
Regarding claim 21, Hara discloses A dispenser (See annotated fig. below) comprising: a frame (See annotated fig. below) comprising a plurality of attached panels (all the panels of 14 and element 12 and 22), a subset of the plurality of attached panels (See annotated fig. below)  each comprising a hole having a first diameter (each panel has a hole for accommodating element 32); and a core (32; Col 7, line 26-27) having an outer diameter approximately equal to the first diameter (the outer diameter of element 32, Col. 7 line 26-32) , the core positioned through the holes of at least two panels of the subset of the plurality of attached panels (Fig. 1, See annotated fig. below).

    PNG
    media_image1.png
    536
    528
    media_image1.png
    Greyscale

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP § 2112.02(II).

Regarding claim 25, Hara discloses, the frame (See annotated fig. below)  further comprises a first subframe (see annotated fig. below)  having a first plurality of attached panels (panels within the first sub frame as annotated below), and a second subframe (See annotated fig. below)  having a second plurality of attached panels ( panels within the second sub frame as annotated below), a subset of each of the first plurality of attached panels and the second plurality of attached panels each comprising a hole (24) having the first diameter ( Fig. 1, See annotated fig. below) .

    PNG
    media_image2.png
    536
    524
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 20170320689) in view of Burke (US 20130292284).

	Regarding claim 11, Ellis discloses, a frame comprising: a first panel (18) comprising a first hole (40) having a first diameter (Fig. 1), a second panel (20) orthogonal to the first panel and attached to the 

    PNG
    media_image3.png
    269
    362
    media_image3.png
    Greyscale

However, Ellis does not explicitly discloses the core having only one traversal degree of freedom.
Burke is relevant to this issue and discloses a container wherein a core (See annotated fig. below) has only one rotational degree of freedom and only one traversal degree of freedom (Fig. 26, 27; the core can be slid out of the container allowing it to have only one traversal degree of freedom; the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis to incorporate only one traversal degree of freedom for the purpose of allowing the core to be taken out of the package/container. 

    PNG
    media_image4.png
    283
    438
    media_image4.png
    Greyscale


Regarding claim 12, Ellis discloses the frame is corrugated cardboard (Para 21, Fig. 12).

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis-Burke as applied to claim 11 in view of Barnett (US 5704479). 
Ellis-Burke does not explicitly discloses a carton comprising a plurality of panels configured to encapsulate the frame and the cylindrical core.
Barnett is in the field of endeavor and discloses a carton (30) comprising a plurality of panels (54, 56, 58, and 60) configured to encapsulate a frame (28) and a cylindrical core (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis-Burke to incorporate a carton comprising a plurality of 

Regarding claim 20, Ellis-Burke- Barnett discloses, a first panel (58) of the plurality of panels of the carton comprises at least one hole (70) sized to accommodate a human hand (Fig. 1; Col. 3 line 56-58).

Claim 29 and 30   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis as applied to claim 21 in view of Barnett (US 5704479).
Regarding claim 29, Ellis does not explicitly discloses a carton comprising a plurality of panels configured to encapsulate the frame and the cylindrical core.
Barnett is in the field of endeavor and discloses a carton (30) comprising a plurality of panels (54, 56, 58, and 60) configured to encapsulate a frame (28) and the cylindrical core (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis to incorporate a carton comprising a plurality of panels configured to encapsulate the frame and the cylindrical core as taught by Barnett for the purpose of protecting the content from outside environment. 
	Regarding claim 30, Ellis- Barnett discloses a first panel of the plurality of panels of the carton comprises at least one hole (70) sized to accommodate a human hand (Fig. 1; Col. 3 line 56-58).


Allowable Subject Matter
Claim 1-10 objected to for minor informalities but would be allowable if rewritten to overcome the objections at hand.
16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26-27 allowed.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection(s). Initially it is noted that the finality of the previous action is withdrawn to further clarify the position of the Office. As this clarification may be perceived as a new grounds of rejection, this action has been made NON-FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SANJIDUL ISLAM/               Examiner, Art Unit 3736    


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736